                                                                                                              WWW.RIVKINRADLER.COM

                                                                                                              926 RXR Plaza
                                                                                                              Uniondale, NY 11556-0926
                                                                                                              T 516.357.3000 F 516.357.3333




GEOFFREY R. KAISER
SENIOR COUNSEL
(516) 357-3161
geoffrey.kaiser@rivkin.com



                                                                       May 4, 2021


VIA ECF
Honorable Arlene R. Lindsay, U.S.M.J.
United States District Court
Eastern District of New York
Long Island Federal Courthouse
814 Federal Plaza
Central Islip, New York 11722-4451

                                Re: United States v. Wayne Marino
                                       19 Cr. 582 (DRH) (ARL)

Dear Magistrate Judge Lindsay:

        This firm represents Wayne Marino in the above-referenced matter. I respectfully request that
Mr. Marino be granted permission to travel to Orlando, Florida on a work-related trip to attend a
business conference from June 21 to 23, 2021. Mr. Marino was released on bail with conditions,
including travel restrictions that do not otherwise permit travel to this location. AUSA Kayla Bensing
and U.S. Pretrial Services Officer Donna Mackey have no objections to this travel request.
Accordingly, I respectfully request that permission to travel be granted. Thank you for the Court’s
attention.

                                                                       Respectfully submitted,

                                                                       RIVKIN RADLER LLP

                                                                       /s/ Geoffrey R. Kaiser

                                                                       Geoffrey R. Kaiser




 66 South Pearl Street, 11th Floor     25 Main Street                         477 Madison Avenue              2649 South Road
 Albany, NY 12207-1533                 Court Plaza North, Suite 501           New York, NY 10022-5843         Poughkeepsie, NY 12601-6843
 T 518.462.3000 F 518.462.4199         Hackensack, NJ 07601-7082              T 212.455.9555 F 212.687.9044   T 845.473.8100 F 845.473.8777
                                       T 201.287.2460 F 201.489.0495


5255570.v1
